Exhibit 10.19
RESTRICTED STOCK UNIT AWARD AGREEMENT
          This Agreement made as of                      by and between NiSource
Inc., a Delaware corporation (“NiSource”), and                     
(“Director”).
          Whereas, Director is a nonemployee Director of NiSource and is
designated as a Participant in the NiSource Nonemployee Director Stock Incentive
Plan (“Plan”), and is entitled to a grant of restricted stock units related to
common shares $.01 par value of NiSource (“Restricted Stock Units”):
          1. Grant of Restricted Stock Units. Subject to the provisions set
forth herein and the terms and conditions of the Plan, the terms of which are
hereby incorporated by reference, NiSource hereby grants to Director
                     Restricted Stock Units.
          2. Vesting. The Restricted Stock Units shall be subject to vesting as
provided in Section 6.9 of the Plan. In the event the Director ceases to be a
director of NiSource prior to full vesting of the Restricted Stock Units, the
Director’s right to the Restricted Stock Units shall be governed by Section 6.9
of the Plan.
          3. Stock Ownership Rights and Dividends. During the period of
restriction, Director shall not be entitled to all voting and other stock
ownership rights with respect to the Restricted Stock Units. Notwithstanding the
preceding sentence, all dividends or other distributions declared and paid with
respect to the Restricted Stock Units shall be credited to the Director’s
Restricted Stock Unit Account, and shall be fully vested and granted pursuant to
Section 6.11.
          4. Restriction on Disposition. Director acknowledges that the
Restricted Stock Units may not be transferred except in accordance with the
provisions of Section 6.9 of the Plan.
          5. Conflicts. In the event of conflicts between this Agreement and the
Plan, the terms of the Plan shall govern.
          6. Binding Effect. This Agreement shall inure to the benefit and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
          7. Governing Law. This Agreement shall be construed under the laws of
the State of Indiana.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year first above written.
NiSource Inc.

                 
By
               
 
 
 
          Robert C. Skaggs, Jr.      
 
       (Director)    

 